EXHIBIT 10.96

 

AMENDMENT

TO THE $385,000 PROMISSORY NOTE DATED February 19, 2018

 

The parties agree that $385,000 Promissory Note by and between Cool
Technologies, Inc. (“Company”) and Lucas Hoppel (“Holder”) is hereby amended as
follows:

 

Maturity Date: The Maturity Date shall be extended to May 1st, 2019.

 

ALL OTHER TERMS AND CONDITIONS OF THE $385,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated December 28th,
2018 by signing below:

 



/s/ Tim Hassett

/s/ Lucas Hoppel

Tim Hassett

Lucas Hoppel

Cool Technologies, Inc.

Chief Executive Officer

 

 



 

 